Citation Nr: 1761112	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance of another person.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to special monthly compensation based upon the need for aid and attendance of another.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks SMC based upon the need for aid and attendance of another person.

Generally claims will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In this case, the record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  Thus, the question is whether the Veteran is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Service connection is in effect for sarcoidosis (rated 100 percent disabling); major depressive disorder (rated 10 percent disabling); postoperative plantar callosities, with clubbing of toes of left foot (rated 10 percent disabling); bilateral tinea pedis (rated 10 percent disabling); postoperative plantar callosities, with clubbing of toes of right foot (rated 10 percent disabling); clubbing of fingers, of the right hand (rated 10 percent disabling); and clubbing of fingers, of the left hand (rated 10 percent disabling).

Additionally, the Veteran is in recepit of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 12, 1992 to May 5, 2000 and SMC based on housebound.

The Veteran asserts that he is entitled to SMC based upon the need for aid and attendance of another person because he requires constant use of oxygen due his service-connected sarcoidosis and a rollator for assistance in ambulation.  See appellant's brief dated September 2017.

In January 2015, the Veteran was afforded an aid and attendance examination.  The examiner essentially found that the Veteran does not require aid and attendance of another person.  The examiner indicated that the Veteran requires portable oxygen and has dizzy spells once a day or more.  The examiner found that the Veteran can leave the home unrestricted.  The Veteran is not permanently bedridden or currently hospitalized.  Notably, the examiner initially indicated that the Veteran is unable to bathe himself; however, the examiner later found that the Veteran is able to feed, bath, undress, and groom himself.  Furthermore, although the examiner indicated that the Veteran's function of the upper extremities was not normal; upon examination of the upper extremities, the examiner found that strength and coordination were normal.  The examiner found that the Veteran's disabilities do not interfere with his activities of daily living.  He is not at harm to himself or others and would be able to protect himself.  

The examiner noted that the Veteran reported that he requires aid and attendance to assist with preparation of meals because he has been diagnosed with diabetes mellitus and he cannot get close to open flames due to his oxygen.  The examiner found that the Veteran could use the assistance of a house keeper and someone to prepare meals.  Lastly, the examiner concluded that the Veteran reported that his mental health is deteriorating.  The examiner stated that he is not a mental health professional and, thus, he is unable to provide an opinion as to the Veteran's mental health, to include his anxiety and depression. 

As indicated above, determinations as to the need for aid and attendance include whether a veteran is incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  To this end, the January 2015 VA examiner indicated that he was unable provide an opinion as to the Veteran's mental health.

Therefore, the evidence currently of record does not provide enough detail for purposes of determining entitlement to SMC for aid and attendance based on the current service-connected disabilities, the Board finds an examination for aid and attendance by a VA psychiatrist or VA psychologist should be accomplished to assess whether the Veteran's service-connected disabilities render him in need of the regular aid and attendance of another person.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  Then, schedule the Veteran for a VA aid and attendance examination, by a VA psychiatrist or VA psychologist.  The claims file, including a copy of this remand, must be made available for the examiner to review.  All relevant tests and studies should be undertaken.  If it is not possible for the Veteran to be physically present for the VA examination, an opinion on this question should be obtained.
 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has mental incapacity that requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.

A complete rationale should be provided for any opinion rendered.

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




